In Hallmark, this court explained that an expert's testimony
                must satisfy three requirements for admissibility under NRS 50.275: (1)
                the expert must be qualified in an area of "scientific, technical or other
                specialized knowledge"; (2) the expert's specialized knowledge must "assist
                the trier of fact to understand the evidence or determine a fact in issue";
                and (3) the expert's testimony must be limited to "matters within the
                scope of [the expert's specialized] knowledge." 124 Nev. at 498, 189 P.3d
                at 650.
                            With respect to the qualifications requirement, Dr. Behrman-
                Lippert testified that she had a Ph.D in psychology, held licenses to
                practice psychology in Nevada and California, had worked extensively in
                the area of child sexual and physical abuse, had testified previously as an
                expert on child sex abuse, and understood the concept of grooming. The
                record supports the qualification requirement for admitting expert
                testimony. See id. at 499, 189 P.3d at 650-51 (noting factors to consider in
                qualification requirement include formal schooling and academic degrees,
                licensure, employment experience, and practical experience and
                specialized training); see also, Perez v. State, 129 Nev. , , 313 P.3d
                862, 866-67 (2013).
                            As to the assistance requirement, we explained in Hallmark
                that this prerequisite is met when the expert's testimony is (1) relevant
                and (2) the product of reliable methodology. 124 Nev. at 500, 189 P.3d at
                651. We concluded in Perez "that expert testimony on grooming behaviors
                and its effect on child victims of sexual abuse may be relevant depending

                  . continued

                did not object below and he failed to demonstrate plain error in this
                regard.


SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 194.A .
                     on the circumstances." 129 Nev. at        313 P.3d at 868. In this case, Dr.
                     Behrman-Lippert testified that "grooming involves a series of steps, kind
                     of progressive behaviors that essentially convince a child or adolescent
                     that sexual conduct with an adult is acceptable or okay." She explained
                     that common grooming behaviors included introducing a child to
                     pornography, "beginning with behaviors that might seem okay, like
                     wrestling or tickling" that progress to "actual touching," providing the
                     child with gifts and favors, and spending time with a child The victim•
                     testified that appellant was like a "cool uncle" who played video games
                     with him, gave him rides and gifts (money and video games). He further
                     testified that appellant tickled and wrestled with him and that those acts
                     escalated to sexual encounters. Appellant's sexual abuse of the victim
                     continued for two to three years before the victim reported the abuse—and
                     only after the victim was confronted about his involvement in a sexual
                     incident with his cousin. The victim explained that he did not report the
                     abuse because he was afraid that he would lose his family and cared about
                     his„uncle's feelings, as appellant was his uncle's boyfriend. Viewing this in
                     the context of plain error, we conclude that the grooming testimony
                     assisted the jury by explaining how appellant's behavior affected the
                     victim, including the victim's acquiescence in the sexual conduct and his
                     delayed reporting of the abuse, which was relevant to the affirmative
                     defense of consent.    See id.                                      •
                                                      As to the methodology requirement, we
                     articulated certain factors in assessing that matter in Hallmark. 124 Nev.
                     at 500-01, 189 P.3d at 651-52. While Dr. Behrman-Lippert's testimony did
                     not meet all of the factors, we cannot say in the context of plain error that
                     her testimony should have been excluded on this basis.        See Perez, 129
                     Nev. at , 313 P.3d at 869 (concluding that absence of two Hallmark
                     factors in determining reliability of methodology did not render expert's
SUPREME COURT        testimony inadmissible).
       OF
     NEVADA
                                                           3
(0) 1947A 741W4(4,
                             As to the limited scope requirement, Dr. Behrman-Lippert's
                 testimony was limited to explaining grooming behaviors and their effect
                 on a child victim. Therefore, her testimony was limited to matters within
                 her scope of knowledge.
                             Considering the factors we set forth in Hallmark and the trial
                 record, we conclude that appellant failed to demonstrate that the district
                                                                                   •
                 court plainly erred by admitting Dr. Behrman-Lippert's testimony. But
                 even assuming error, appellant's rights were not substantially affected
                 considering the victim's testimony and appellant's admissions to the police
                 that he engaged in oral sex with the victim "no more than 30 times" and
                 the facts and circumstances he described during the police interview were
                 largely consistent with the victim's testimony. Appellant's contention that
                 he suffered prejudice because the jury's attention to his consent defense
                 was likely compromised by the grooming testimony is speculative and not
                 borne out by the record. Accordingly, we
                             ORDER the judgment of conviction AFFIRMED.




                                                       a.itA a
                                                    Parraguirre,1 ")—


                                                                                    J.
                                                    Saitta




SUPREME COURT
        OF
     NEVADA
                                                      4
OD) 1947A    e
                                                                   !Mr:I-font
                cc: Hon. David A. Hardy, District Judge
                     Washoe County Public Defender
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  5
(0) 1947A